IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-88,008-03


                   EX PARTE JUAN ENRIQUE SARQUIS JR., Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 2013-DCR-02588-B IN THE 138TH DISTRICT COURT
                            FROM CAMERON COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of aggravated assault with a deadly weapon and sentenced to twelve

years’ imprisonment. Applicant did not appeal his conviction. Applicant filed this application for

a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court.

See TEX. CODE CRIM. PROC. art. 11.07.

       In a single issue, Applicant contends that his plea was involuntary because trial counsel failed

to advise him at the time he entered his guilty plea that the State was recommending twelve years’

imprisonment, not three years’ imprisonment. Applicant has alleged facts that, if true, might entitle

him to relief. Hill v. Lockhart, 474 U.S. 52 (1985); Ex parte Moody, 991 S.W.2d 856, 857–58 (Tex.

Crim. App. 1999). Accordingly, the record should be developed. The trial court is the appropriate
                                                                                                         2

forum for findings of fact. TEX. CODE CRIM. PROC. art. 11.07, § 3(d). According to the State Bar,

trial counsel is deceased. If so, the trial court shall determine whether trial counsel’s file is available

for review. In developing the record further, the trial court may use any means set out in Article

11.07, § 3(d). It appears that Applicant is represented by counsel. If the trial court elects to hold a

hearing, it shall determine if Applicant is represented by counsel, and if not, whether Applicant is

indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court shall

appoint an attorney to represent Applicant at the hearing. See TEX. CODE CRIM. PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel's

performance was deficient and Applicant would have insisted on a trial but for counsel's alleged

deficient performance. The trial court shall also make specific findings as to whether the plea

agreement was for three or twelve years’ imprisonment. The trial court may make any other findings

and conclusions that it deems appropriate in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX. R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: December 8, 2021
Do not publish